OPINION — AG — ** COUNTY COMMISSIONER — MINERAL INTEREST ** IN VIEW OF THE AUTHORITY CONFERRED UPON THE BOARD OF COUNTY COMMISSIONERS BY 19 O.S. 1 [19-1] AND 19 O.S. 339 [19-339], AND 56 O.S. 121 [56-121] AND 56 O.S. 126 [56-126], THE BOARD OF COUNTY COMMISSIONERS MAY LAWFULLY RESERVE TO THE COUNTY A FRACTIONAL MINERAL INTEREST IN REAL PROPERTY BELONGING TO THE COUNTY, WHICH WAS HELD FOR COUNTY POOR FARM PURPOSES, WHEN SUCH REAL PROPERTY IS SOLD BOARD AS PROVIDED FOR BY 56 O.S. 121 [56-121], 56 O.S. 126 [56-126] (OIL AND GAS LEASES, INTEREST THEREOF, DEED) CITE: OPINION NO. APRIL 14, 1955 — BURSON OPINION NO. AUGUST 7, 1953 — HASKELL COUNTY ATTORNEY/ 56 O.S. 121 [56-121] (RICHARD M. HUFF)